Title: From Alexander Hamilton to Nicholas Fish, 23 April 1799
From: Hamilton, Alexander
To: Fish, Nicholas


          
            Sir,
            Philadelphia April 23 1799
          
          The Secy of War having informed me that he has sent to your care a sum of money for the use of the Regiment under the command of Lt. Col Smith, I request that your will deliver it over to his Regimental Pay Master Lt James Smith, taking from him Duplicate accountable Receipts and forwarding one of them to the accountant of the Department of War. This instruction as to the forms is of course subservient to any different one which you may have received from the Secretary of War.
          With great consideration I am Sr Yr. Obed ser
          Nicholas Fish Esq N York
        